Campbell, J.,
delivered the opinion of the court.
If “ An Act for preventing the evils of intemperance by local option, etc.,” approved March II, 1886, is not a law, the mandamus should be awarded. If valid, but there are certain objectionable provisions not involving the whole act, the mandamus was properly denied. The act is assailed by argument in this case on five grounds, only two of which go to the entire act, and these only need be disposed of now, for they are decisive of this case. They are:
1. That the act violates § 39, article iv, of the constitution of this State, which provides, “The legislature shall provide by law for determining contested elections,” because no provision exists for contesting the elections contemplated by this act.
2. The act is not a declaration of the will of the legislature, which is the sole repository of legislative power, but a delegation of its authority to the voters.
Upon the first it may perhaps be said that the elections for determining contests about which the constitution declares the legislature shall provide, are elections contemplated and provided for by the constitution; but if all elections are held to be embraced in the direction to the legislature, and it is its duty to provide for contesting all elections, and the constitutional requirement be mandatory, it does not follow that all elections are to fail and be held nugatory because of the failure of the legislature to make provision for contesting them. We are not willing to concede the power of one of the departments of the State government to wreck and destroy it by non-action. Suppose the legislature had failed to provide by law for contesting any elections, would any contend that *71t-he elections failed of their effect, and the popular will should be defeated, either by leaving offices vacant, or by continuing the incumbents in office until the constitutional requirement should be obeyed ?
This would involve consequences not to be tolerated, and is suggestive of the unsoundness of any view which makes them possible.
We reject any such view, and hold that the provision of the constitution under consideration, like many others in it, is addressed to the legislature and mandatory upon it, but that it ends with that department, and the courts should not annul acts of the legislature on the subject of elections because of its failure to observe the requirement addressed to it as to providing for contesting elections.
On the question of the right to make an act of the legislature to depend for its operation on a future contingency, argument was exhausted long ago, and the principle established by oft-repeated examples and by adjudication in this State and elsewhere in great numbers, that this may be'done without violating the constitution. It is idle to talk of precedent and subsequent contingencies or conditions, between defeating the operation of an act, or putting it in operation. There is no such distinction. It is merely fanciful and deceptive. It is for the legislature in its discretion to prescribe the future contingency, and it is not an objection on constitutional grounds that a popular vote is made the contingency.
The legislature has plenary power over the matter of licensing or not licensing the traffic in liquors, and may in its discretion fix the terms on which a license may be granted. It may make it depend on the petition of freeholders, householders, heads of families, voters, women, widows, wives, mothers, or maidens, or what it pleases. We know no limit to its discretion as to this.
The purpose and scope of the act is to take the popular sense whether or not the traffic shall be licensed by counties and by vote, instead of by supervisors’ districts and towns and by petition, as before, and the act contains provisions for these new conditions of obtaining licenses or denying them.
The law existing before, and this act together, evince the will of *72the legislature to be that the sale of liquors shall be prohibited or permitted, and licenses granted, if at all, as the voters of a county may decide at an election to be held for the purpose, if applied for, and if no election is held, the matter is to remain as before.
The act is a valid law and must be upheld as such.

Affirmed.